DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhimanaik et al. (US 10,079,024) in view of Krishnaswamy et al. (US 2018/0146370).
Claim 1
Bhimanaik teaches a method for determining an authenticity of at least a portion of an audio stream of a voice call connection, the method comprising: 
receiving a request for confirming an authenticity of at least portion of an audio stream of a voice call connection (315 of Fig. 3A, Col. 8, lines 32-35, In box 315, the voice-based authentication service 215 detects a voice authentication factor from the captured audio. For instance, the audio may contain a voice command for which authentication is required.), 
the request carrying the portion of the audio stream to be confirmed (312 of Fig. 3A, Col. 8, lines 17-29, In box 312, the voice-based authentication service 215 causes the watermark signal to be played out via an audio output device 245 (FIG. 2) of the voice interface device 103…While the watermark signal is being played out, the voice interface device 103 continues 
detecting, from the portion of the audio stream, a number of voice call connection specific watermark patterns included in the portion of the audio stream in question (Col. 8, lines 29-31, In some cases, the voice interface device 103 may be configured to be playing watermark signals continuously. Col. 9, lines 40-43, The characteristics of the extracted potential watermarks [from the captured audio] are then compared with the characteristics of the previous watermarks 227.), and 
Bhimanaik further teaches setting, in accordance with a detection of the number of the voice call connection specific watermark patterns included in the portion of the audio stream, a detection result to express one of the following: i) the portion of the audio stream is authentic, ii) the portion of the audio stream is nonauthentic (See 327 and 321 of Fig. 3A; Col. 2, lines 21-40, As shown in the example of FIG. 1A, a malicious user 106 is using an audio player on a mobile device 109 to replay a voice command given by an authorized user who was surreptitiously recorded.  The recording begins with a wake word, "Alexandra!" The voice interface device 103 listens for this wake word, and upon hearing it, begins emitting a current watermark signal.  In FIG. 1A, the current watermark signal is represented by "*hissssss*." Concurrently, the recording plays the voice command, "open the safe!" However, along with the voice command, the recording includes a previous watermark signal represented by "*keeeeee*." (12)    Thus, in addition to the voice command of "open the safe!," the microphone of the voice interface device 103 captures a combination of the current watermark signal and the previous watermark signal.  As will be discussed, the system can extract the previous watermark signal from the audio and recognize that it was previously presented.  This confirms that the voice command is a replay of 
Still Bhimanaik may not clearly detail that the audio stream is of a voice call connection, although voice call connection could still be interpreted as a communication between multiple devices such as smartphones coupled to a network (See for example, Col. 7, lines 29-37).
Krishnaswamy teaches in [0015], “Moreover, in one or more embodiments, the delivery is made more secured thru a hardware based contrivance/device that can work with most of the PBX/CTI equipment, which is unique part of one or more embodiments of the present invention.  "PBX" means public branch exchange or public telephone switchboard, and "CTI" means computer telephony integration.  The end-to-end embedded encryption and hacking-proof protection layers of the one or more embodiments of the present invention, provide an additional layer of security for authenticating a user in a remote channel like phone or internet etc.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the voice call with the voice-based authentication system of Bhimanaik, because doing so would have provided an additional layer of security for authenticating a user in a remote channel like phone or internet etc. ([0015] of Krishnaswamy)
Claim 2
Bhimanaik in view of Krishnaswamy further teaches the method of claim 1, wherein a generation of the voice call connection specific watermark pattern is performed with a voice call connection specific encryption scheme (Col. 2, lines 43-51 of Bhimanaik, In the example scenario 120, relative to speaking a voice command, users employ an authentication watermark signal generated by another computing device, such as a smartphone, a tablet, a smartwatch, or another type of device.  The authentication watermark signal acts as another authentication generate the watermark signal only after the user has entered a valid numerical code or provided a valid fingerprint. Examiner further notes no specific detail of the “encryption scheme” is claimed, and hence any form of code that restricts access to data could be interpreted as the “encryption scheme”.).
Claim 3
Bhimanaik in view of Krishnaswamy further teaches the method of claim 2, wherein a plurality of individual watermarks is 4Docket No. 3502-1623 generated with the voice call connection specific encryption scheme, the plurality of watermarks included over the audio stream (Col. 2, lines 43-51 of Bhimanaik, In the example scenario 120, relative to speaking a voice command, users employ an authentication watermark signal generated by another computing device, such as a smartphone, a tablet, a smartwatch, or another type of device.  The authentication watermark signal acts as another authentication factor.  For example, the device may be configured to generate the watermark signal only after the user has entered a valid numerical code or provided a valid fingerprint. Examiner further notes no specific detail of the “encryption scheme” is claimed, and hence any form of code that restricts access to data could be interpreted as the “encryption scheme”. [0015] of Krishnaswamy, The end-to-end embedded encryption and hacking-proof protection layers of the one or more embodiments of the present invention, provide an additional layer of security for authenticating a user in a remote channel like phone or internet etc.  ).
Claim 4
Bhimanaik in view of Krishnaswamy further teaches the method of claim 1,  wherein the voice call connection specific watermark pattern included in the audio stream comprises an identifier for identifying the voice call connection to which the portion of the audio stream 
Claim 5
Bhimanaik in view of Krishnaswamy further teaches the method of claim 1, wherein the detection result of the portion of the audio stream is set authentic in response to a detection that the number of the voice call connection specific watermark patterns in the portion of the audio stream is one (312 of Fig. 3A of Bhimanaik -“Play Watermark Signal via Audio Output Device”; Then 324 of Fig. 3A-“Audio includes Previous Watermark?”, if “N”, then 327- “Approve Authentication”).  
Claim 6
Bhimanaik in view of Krishnaswamy further teaches the method of claim 1, wherein the detection result of the portion of the audio stream is set nonauthentic in response to a detection that the number of the voice call connection specific watermark patterns in the portion of the audio stream is more than one (312 of Fig. 3A of Bhimanaik -“Play Watermark Signal via Audio Output Device”; Then 324 of Fig. 3A-“Audio includes Previous Watermark?”, if “Y”, then 321- “Reject Authentication…”; Col. 2, lines 21-40 of Bhimanaik, As shown in the example of FIG. 1A, a malicious user 106 is using an audio player on a mobile device 109 to replay a voice command given by an authorized user who was surreptitiously recorded.  The recording begins with a wake word, "Alexandra!" The voice interface device 103 listens for this wake word, and upon hearing it, begins emitting a current watermark signal.  In FIG. 1A, the current watermark signal is represented by "*hissssss*." Concurrently, the recording plays the voice command, "open the safe!" However, along with the voice command, the recording includes a previous captures a combination of the current watermark signal and the previous watermark signal.  As will be discussed, the system can extract the previous watermark signal from the audio and recognize that it was previously presented.  This confirms that the voice command is a replay of a recording.  Consequently, authentication can be rejected, and the requested action is not performed.).  
Claims 7-12
These claims recite substantially the same limitations as those provided in claims 1-6 above, and therefore they are rejected for the same reasons.
Claim 13
Bhimanaik in view of Krishnaswamy further teaches the network node of claim 7, wherein the network node is configured to generate at least one voice call connection specific watermark pattern to an audio stream conveyed through the network node in a context of the voice call connection ([0080] of Krishnaswamy, a `watermarking` apparatus is used in conjunction with Voice Biometric features of the caller for identification.  Using Watermarking prevents any playback attacks as well as spoofing possibilities, which are identified as possible vulnerabilities of Voice biometric security systems.  The contrivance proposed is an embedded hardware box/contrivance device connected to a voice n/w of an operator or PBX, which generates and matches the water marking along with Voice Biometric features of the caller to `pass` or `fail` the genuine identity of the caller ).
Claim 14
Bhimanaik in view of Krishnaswamy further teaches the non-transitory computer- readable medium on which is stored a computer program for confirming an authenticity of at the computer program is executed by at least one processor, cause a network node to perform the method according to claim 1 (See Fig. 4 of Bhimanaik).  
Claim 15
This claim recites substantially the same limitations as those provided in claim 1 above, except for different components (network node and verification server) within the system.  Rejection of the claim is provided below.
Bhimanaik teaches a system for determining an authenticity of at least a portion of an audio stream of a voice call connection, the system comprising: 
a network node (computer environment 203 of Fig. 2), and 
a verification server (voice interface device 103 of Fig. 2), in the system:  8Docket No. 3502-1623 
the verification server is configured to provide at least portion of an audio stream of a voice call connection to the network node (312 of Fig. 3A, Col. 8, lines 17-29, In box 312, the voice-based authentication service 215 causes the watermark signal to be played out via an audio output device 245 (FIG. 2) of the voice interface device 103…While the watermark signal is being played out, the voice interface device 103 continues capturing audio via the audio input device 242. Thus, the captured audio may also include the current watermark signal.) and to request a confirmation of an authenticity of the at least portion of the audio stream of the voice call connection (315 of Fig. 3A, Col. 8, lines 32-35, In box 315, the voice-based authentication service 215 detects a voice authentication factor from the captured audio. For instance, the audio may contain a voice command for which authentication is required.), and 
in response to a receipt of the request the network node is configured to detect, from the portion of the audio stream, a number of voice call connection specific watermark patterns 
Bhimanaik further teaches setting, in accordance with a detection of the number of the voice call connection specific watermark patterns included in the portion of the audio stream, a detection result to express one of the following: i) the portion of the audio stream is authentic, ii) the portion of the audio stream is nonauthentic (See 327 and 321 of Fig. 3A; Col. 2, lines 21-40, As shown in the example of FIG. 1A, a malicious user 106 is using an audio player on a mobile device 109 to replay a voice command given by an authorized user who was surreptitiously recorded.  The recording begins with a wake word, "Alexandra!" The voice interface device 103 listens for this wake word, and upon hearing it, begins emitting a current watermark signal.  In FIG. 1A, the current watermark signal is represented by "*hissssss*." Concurrently, the recording plays the voice command, "open the safe!" However, along with the voice command, the recording includes a previous watermark signal represented by "*keeeeee*." (12)    Thus, in addition to the voice command of "open the safe!," the microphone of the voice interface device 103 captures a combination of the current watermark signal and the previous watermark signal.  As will be discussed, the system can extract the previous watermark signal from the audio and recognize that it was previously presented.  This confirms that the voice command is a replay of a recording.  Consequently, authentication can be rejected, and the requested action is not performed.).

Krishnaswamy teaches in [0015], “Moreover, in one or more embodiments, the delivery is made more secured thru a hardware based contrivance/device that can work with most of the PBX/CTI equipment, which is unique part of one or more embodiments of the present invention.  "PBX" means public branch exchange or public telephone switchboard, and "CTI" means computer telephony integration.  The end-to-end embedded encryption and hacking-proof protection layers of the one or more embodiments of the present invention, provide an additional layer of security for authenticating a user in a remote channel like phone or internet etc.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the voice call with the voice-based authentication system of Bhimanaik, because doing so would have provided an additional layer of security for authenticating a user in a remote channel like phone or internet etc. ([0015] of Krishnaswamy)
Claims 16-17
These claims recite substantially the same limitations as those provided in claim 4 above, and therefore they are rejected for the same reasons.
Claims 18-20
These claims recite substantially the same limitations as those provided in claim 5 above, and therefore they are rejected for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H MAUNG/Primary Examiner, Art Unit 2654